Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the applicant’s Response to Election/Restriction, filed on 18 January 2022, (01/18/2022).  Currently, claims 1-18 are pending, of which claims 1-9 are withdrawn.  

Election/Restrictions
             Applicant's election without traverse of Group I (Claims 10-18, drawn to a device) in the reply filed on 18 January 2022, (01/18/2022) is acknowledged.  Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Priority     
            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged - foreign patent application CHINA 202010893467.9 has been filed on 08/31/2020. 

Information Disclosure Statement
           The information disclosure statement (IDS) is submitted on September 27, 2020 (09/27/2020).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, 12, 16, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 20180175195 A1, hereinafter “Huang” ).

Regarding claim 10:  Fig. 1A-G of Huang teach:  A semiconductor device, comprising:
- a gate structure, gate first HKMG stack (see [0020] and Fig. 1G of Huang), on a substrate (102, see [0020] and Fig. 1G of Huang); and
-  epitaxial layers adjacent to two sides of the gate structure, epitaxial layers formed to define source and drain regions (see [0021] and Fig. 1G of Huang), wherein the each of the epitaxial layers comprises:
	- a buffer layer, a SiGe seed layer 114 (see [0007] and Figs. 1C-G of Huang);
	- a first linear bulk layer, first transition SiGe layer 116 (see [0029] and Figs. 1D-G of Huang), on the buffer layer (114); and 
	- a bulk layer, second transition SiGe layer 120 (see [0031] and Figs. 1F-G of Huang), on the first linear bulk layer (116).

Regarding claim 11:  Fig. 1E-G of Huang teach: further comprising a second linear bulk layer, SiGe middle layer 118 (see [0030] and Figs. 1E-G of Huang), on the first linear bulk layer (116).




Regarding claim 12:  Fig. 1C-G of Huang teach:  wherein a germanium (Ge)concentration of the first linear bulk layer (116 of Huang, see claim 10 above) is less than a Ge concentration of the second linear bulk layer (118 of Huang, see claim 11 above).
	Regarding the concentration comparison Huang teaches: “For example, around the bottom 116b, the Ge content can be around 30%” (see [0029] and Figs. 1D of Huang) and teaches “layer 118 can… have around 40% Ge content” (see [0030] and Figs. 1E of Huang).
	Hence, in broadest reasonable interpretation Huang teaches the requirements of claim 12.

Regarding claim 16:  Fig. 1C-G of Huang teach:  wherein a Ge concentration of the buffer layer (114 of Huang, see claim 10 above) is less than a Ge concentration of the first linear bulk layer (116 of Huang, see claim 10 above).  
	Regarding the concentration comparison Huang teaches: “Ge content in SiGe seed layer 114 can be between 1%-28%” (see [0029] and Figs. 1C of Huang) and teaches “For example, around the bottom 116b, the Ge content can be around 30%, and around the top 116a, the Ge content can be around 50%” (see [0029] and Figs. 1D of Huang).

Regarding claim 17:  Fig. 1G of Huang teaches:  further comprising a cap layer, cap layer 122 (see [0033] and Fig. 1G of Huang), on the bulk layer (120 of Huang, see claim 10 above).

Regarding claim 18:  Fig. 1G of Huang teaches:  wherein a Ge concentration of the cap layer (122 of Huang, see claim 17 above) is less than a Ge concentration of the bulk layer (120 of Huang, see claim 10 above).
	Regarding the concentration comparison Huang teaches: “cap layer may… may not contain Ge” and teaches “For example, around the bottom 120b, the SiGe content can be around 50%, and around the top 120a, the SiGe content can be around 0%”.  Hence, layer 120 has average concentration of Ge roughly around 25%, while cap layer may not contain Ge.
	Thus, Huang teaches:  wherein a Ge concentration of the cap layer is less than a Ge concentration of the bulk layer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20180175195 A1, hereinafter “Huang” ) as applied to claim 11, in view of Kim et al. (US 20170352759  A1, hereinafter “Kim”).
Regarding claim 13:  Huang does not teach explicitly: wherein a slope of the Ge concentration of the first linear bulk layer (116 of Huang, see claim 10 above) is less than a slope of the Ge concentration of the second linear bulk layer (118 of Huang, see claim 11 above)”.
	Regarding layer 116 Huang teaches: “around the bottom 116b, the Ge content can be around 30%, and around the top 116a, the Ge content can be around 50%” (see [0029] and Fig. 1D of Huang).  Huang does not teach a specific function of changing Ge content/concentration as a function of height from bottom to top of layer 116, for example the simplest function would be a linear function.  Huang does not teach Ge concentration distribution function in layer 118 too.    
	An ordinary artisan before the effective filing date of the claimed invention would have searched for more information and would have found that Fig. 4B, Fig. 5B and Fig. 5D of Kim teaches layer by layer increasing the Ge concentration from one epitaxial layer to the next epitaxial layer, measuring height from the bottom of the recess (see also paragraphs [0055], [0065] and Fig. 5D of Kim).  Kim even teaches well-defined function of the Ge concentration with height with numerical values.  Kim teaches first layer and second layer, in both layers Ge concentration increasing following a linear function, as a function of height measured from a bottom of a recess (see Fig. 5D of Kim). Fig. 5B of Kim shows that the Ge concentration slope of the first layer is less, of the layer that is below the other one looking up from the bottom of the recess, see the figure here below. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to apply the teachings of Kim to the teachings of Huang, because Kim provides the missing information in Huang regarding a well-defined function of the Ge concentration with height. 
Hence, the combination Huang-Kim teaches: “wherein a slope of the Ge concentration of the first linear bulk layer is less than a slope of the Ge concentration of the second linear bulk layer”.  
Please note that the claim does not exclude presence of an intervening layer.

    PNG
    media_image1.png
    437
    472
    media_image1.png
    Greyscale

	
	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20180175195 A1, hereinafter “Huang” ) as applied to claim 11. 

Regarding claim 14:  Huang does not teach explicitly:  wherein a thickness of the second linear bulk layer (118 of Huang, see claim 11 above) is less than a thickness of the first linear bulk layer (116 of Huang, see claim 10 above).
	Huang teaches “transition layer 116 can be between 30-500 angstroms” (see [0029] and Figs. 1D-G of Huang) and teaches “layer 118 can be between 100-800 angstroms” (see [0030] and Figs. 1G of Huang).  The ranges have overlap and this allows for the requirement “wherein a thickness of the
second linear bulk layer is less than a thickness of the first linear bulk layer”.
	It would have been obvious to an ordinary artisan before the effective filing date of the claimed invention, familiar with epitaxial growth, that there is a lattice mismatch problem being solved, to produce epitaxial layers with high differences of germanium concentrations and to optimize the structure of Huang regarding Ge concentrations and thicknesses.  See for example Figs. 4 and 5a Kavalieros) and Fig. 5 of Bedell et al. (US 20050045819 A1), shown here below.   Also see Fig. 1B of Jacob et al. (US 20150024573 A1), shown here below.

    PNG
    media_image2.png
    816
    1023
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    283
    362
    media_image3.png
    Greyscale

	
	It would have been ascertainable by routine experimentation to choose these particular dimensions (or shape) because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Moreover, it has been held that limitations directed to shape are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) 
 
	Thus, Huang teaches “wherein a thickness of the second linear bulk layer is less than a thickness of the first linear bulk layer”.

Regarding claim 15:  Huang does not teach explicitly: wherein a Ge concentration of the second linear bulk layer (118 of Huang, see claim 11 above) is less than a Ge concentration of the bulk layer (120 of Huang, see claim 10 above).
	Regarding the concentration comparison Huang teaches “The Ge content in SiGe middle layer 118 can be between 30%-50%. The Ge content in the SiGe middle layer 118 may be the same … Ge content in the top 116a of the first SiGe transition layer 116” (see [0030] and Figs. 1D-G of Huang).  	Please note that according to a note written on Fig. 1D of Huang, Ge content in the top 116a of the first SiGe transition layer 116 is 50%.  Hence Huang teaches 50% Ge concentration of the second linear bulk layer 118.  
	Secondly Huang teaches “The content of Ge in the second SiGe transition layer 120 can be between 0-50%. As shown, the Ge content in the second SiGe transition layer 120 can gradually decrease from the bottom of the second SiGe transition layer 120b to the top of the second SiGe transition layer 120a. For example, around the bottom 120b, the SiGe content can be around 50%” (see [0031] and Figs. 1E-G of Huang).  Hence Huang teaches 50% Ge concentration of the layer 120 too.  
	It would have been obvious to an ordinary artisan before the effective filing date of the claimed invention, familiar with epitaxial growth, that there is a lattice mismatch problem being solved, to produce epitaxial layers with high differences of germanium concentrations and to optimize the structure of Huang regarding Ge concentrations and thicknesses.  See for example Figs. 4 and 5a Kavalieros) and Fig. 5 of Bedell et al. (US 20050045819 A1), see above.  Also see Fig. 1B of Jacob et al. (US 20150024573 A1), see above, and see Kim et al. (US 20170352759 A1) Fig. 4B, Fig. 5B and Fig. 5D.

	It would have been ascertainable by routine experimentation to choose these particular dimensions (or shape) because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Moreover, it has been held that limitations directed to shape are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) 
 
	Thus, Huang teaches “wherein a Ge concentration of the second linear bulk layer is less than a Ge concentration of the bulk layer”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        

/KHAJA AHMAD/Primary Examiner, Art Unit 2813